Citation Nr: 0625428	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  03-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $533.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.  The veteran died in November 1985.  The 
appellant is his surviving widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises (Committee) at the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran died in November 1985.  

2.  The appellant was granted widow's death pension benefits 
by decision dated in April 1999.  

3.  In June 2002, the appellant remarried.  She notified VA 
of her remarriage in July 2002.

4.  VA took action in July 2002 terminating her benefits 
effective June 2002.  This action created an overpayment in 
the calculated amount of $533.

5.  The appellant is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

6.  The appellant was not at fault in the creation of the 
debt because she notified VA promptly of her remarriage.  VA 
was not at fault in the creation of the debt.

7.  Waiver of the assessed overpayment would result in unfair 
enrichment to the appellant.

8.  The evidence does not show that recovery of the assessed 
overpayment would deprive the appellant of basic necessities.

9.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

10.  There is no indication that the appellant relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of benefits in the amount of $533 
would not be contrary to the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
validity of a debt is challenged, a threshold determination 
must be made on that question prior to a decision on waiver 
of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991); see also 38 C.F.R. § 1.911(c) (2004), VAOPGCPREC 
6-98 (Apr. 24, 1998). 

In this case, the appellant has not asserted that the amount 
of overpayment created was incorrect.  Records show her death 
pension benefit in the amount of $533 was paid monthly.  When 
she remarried in June 2002, it created a one month 
overpayment situation.  As she does not dispute the fact that 
there was such a discrepancy, the Board must conclude that 
the calculated overpayment indebtedness in the amount of $533 
was properly created.

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2005).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2) Balancing of faults.  Weighing fault 
of the debtor against VA fault.

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6) Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302 (2002); 38 C.F.R. § 1.965(a) (2005).

In this case, the RO has previously determined that the 
indebtedness did not result from fraud, misrepresentation, or 
bad faith on the appellant's part.  The Board agrees.  
Therefore, waiver of indebtedness is not precluded if shown 
that it would be against the principles of equity and good 
conscience to require the appellant to repay the debt to the 
government.  38 C.F.R. §§ 1.963, 1.965.

The veteran died in November 1985.  The appellant was granted 
widow's death pension benefits by decision dated in April 
1999.   In June 2002, she remarried and notified VA of her 
change in marital status in July 2002.  VA terminated her 
benefits but not before an overpayment was incurred in the 
calculated amount of $533.  She was notified of the 
overpayment in August 2002 and requested a waiver of the 
overpayment and argued that repayment would cause a hardship.  

In this case, the appellant has submitted contrary and 
sometimes incomplete evidence.  She has maintained that she 
was not always clear on what was being asked.  For example, 
in a January 2001 Improved Pension Eligibility Verification 
Report (EVR), she reported that she had "zero" unmarried 
dependent children.  However, in a September 2002 Financial 
Status Report (FSR) she related that she had two children.  
She since indicated that she would provide birth certificates 
for the children but none have been forthcoming, despite a 
request by VA to produce the birth certificates.

In the September 2002 FSR, the appellant also reported over 
$28,000 in credit card debt to three different creditors 
(Discover Card, Sears, and Bank of America).  In the June 
2003 FSR report she listed no creditors, although she related 
that she had no money left to pay other debts.  Moreover, in 
the September 2002 FSR, she related that she was "not 
married," although she had notified VA in July 2002 that she 
had, in fact, married and submitted a marriage license to 
confirm.  

In a March 2005 remand, the appellant was asked to provide 
objective evidence regarding her dependents, income, and 
expenses.  She was specifically asked to provide supporting 
evidence, such as check stubs, bank statements, etc., showing 
her income from Aid for Dependent Children, Social Security, 
or any other source, and documentation demonstrating custody 
and financial responsibility for minor children, such as 
birth certificates, court orders, etc.  Although the initial 
letter sent to the appellant was returned as undeliverable, 
the RO obtained an updated address and resent the letter 
requesting information and clarification, which was not 
returned as undeliverable.  To date, no additional 
information has been forthcoming.

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  Neither the appellant nor VA were at 
fault in creating the debt.  Nonetheless, the evidence, as it 
stands now, does not verify the appellant's income or 
expenses, or financial responsibility for dependent children.  
Without confirmation of undue hardship, the evidence does not 
support a waiver of debt.  

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the appellant 
because she would be allowed to retain funds to which she was 
not entitled.  The appellant was paid more than she was 
entitled under VA law because of her remarriage.

Although the appellant has submitted numerous statements and 
FSRs indicating limited income and monthly expenses in excess 
of her reported monthly income, she has failed to produce 
objective evidence of hardship.  Therefore, the Board finds 
the appellant's assertions as to financial hardship are not 
verified and that based upon the probative evidence of record 
repayment would not deprive her of basic necessities.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  There is no 
indication that reliance on the overpaid benefits resulted in 
the appellant's relinquishment of a valuable right or the 
incurrence of a legal obligation.  After weighing all the 
evidence of record, the Board finds that recovery of the 
overpayment would not be against equity and good conscience.  
The appellant's unjust enrichment outweighs any unconfirmed 
financial hardship that may result in the repayment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of 
the evidence is against a waiver of the assessed overpayment.

Finally, during the course of this appeal there was a 
significant change in VA law; on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published. 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA notification 
procedures, however, do not apply in waiver cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  It is significant to 
note that chapter 53 of title 38, U.S. Code (which governs 
waiver requests) contains its own decision notice provisions.  
All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained and no further development 
is needed at this time.


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $533 is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


